UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF COLUMBIA
Earl Reyes,
Plaintiff,
Civil Action No. 17-1106 (UNA)

V.

Michael Duggan et al.,

\_/V\/\_/\/\/\_/\/\_/

Defendants.

MEMORANDUM OPINION

This matter is before the Court on its review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis For the reasons explained below, the in
forma pauperis application will be granted and this case will be dismissed pursuant to 28 U.S.C.
§ l9l5A, which requires immediate dismissal of a prisoner’s complaint that fails to state a claim
upon which relief can be granted

"A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcrc)ft v. [qbal, 556 U.S. 662, 678 (2009), quoting BeI/Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plaintiff is a New Yorl< state prisoner who has
sued an Assistant Court Clerk/Case Analyst of the United States Supreme Court and the United
States for monetary damages and equitable relief. See Compl. at 1-2. The complaint arises from
the assistant clerk`s correspondence in February 2017 that directed plaintiff to resubmit his
petition for a writ of certiorari “with the enclosed affidavit of timely mailing.” Compl. Ex. G.

Plaintift"s petition was eventually filed “and placed on the docket l\/Iarch 9, 2017[.]” Ex. I.

Plaintiff invokes Bivens v. Sl`x Unknown Named Agents of the Federal Bureau of
Narcotz'cs, 403 U.S. 388 (1971), which permits an action for damages against a federal actor who
violates one’s constitutional rights. But the instant complaint reveals no such violation, and
plaintiffs conclusory assertions of being “discriminated against . . . for being a member of the
Latin Americans, Pro Se litigants, poor persons, prisoners, or” for being “treated different[ly]
than other similarly situated,” Compl. at 5-6, do not “suftice” to state a claim. Iqbal. 556 U.S. at
678, quoting Twombly, 550 U.S. at 555, 557 (finding insufficient “a pleading that offers ‘labels
and conclusions’ . . . [or] tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement’ ”).

As to plaintiffs claim for equitable relief, the Supreme Court “has inherent [and
exclusive] supervisory authority 0ver its Clerk” and his staff. 117 re Marl`n, 956 F.Zd 339, 340
(D.C. Cir. 1992) (per curiam). Therefore, “a lower court may [not] compel the Clerl< of the
Supreme Court to take any action.” Ia’.; see Panko v. Rodak, 606 F.Zd 168, 171 n.6 (7th Cir.
1979), cert. denied, 444 U.S. 1081 (1980) (“It seems axiomatic that a lower court may not order

the judges or officers of a higher court to take an action."'). Hence, this case will be dismissed

dim

V\
Date: August£ l , 2017 nited S tes District Judge

A separate order accompanies this Memorandum Opinion.